



Exhibit 10.7.1






drossevpretentionagre_image1.gif [drossevpretentionagre_image1.gif]
December 21, 2018




PERSONAL AND CONFIDENTIAL


David Ross
MDC Partners Inc.
745 Fifth Ave.
New York, NY 10151


Dear David:
MDC Partners Inc. (“MDC” or the “Company”) is pleased to provide you with this
retention bonus agreement (the “Agreement”) in consideration for performance as
the Company’s EVP, Strategy and Corporate Development. Capitalized terms used
but not defined herein shall have the applicable meanings set forth in your
employment agreement with the Company.
1.Retention Bonus Amount; Payment Event.  You will be eligible to receive a
bonus in an aggregate amount equal to $500,000 (the “Retention Bonus”), which
bonus will be payable upon the earliest to occur of (i) a Change of Control (as
defined in the Company’s 2016 Stock Incentive Plan) or (ii) the closing of the
sale of one or more assets of the Company to a third party resulting in
aggregate gross proceeds to the Company from any such transactions equal to not
less than $100 million (each, a “Payment Event”), subject to your continued
employment through the applicable Payment Event (except as provided below).  The
Payment Event must occur on or prior to December 31, 2019 in order for you to
receive any Retention Bonus payment under this Agreement.  The Retention Bonus
will be paid by the Company in a cash lump sum on the first regularly scheduled
payroll date immediately following the applicable Payment Event.  In the event
your employment is terminated by you for “Good Reason” or by the Company without
“Cause” prior to a Payment Event, you will be entitled to receive the Retention
Bonus on the first regularly scheduled payroll date immediately following the
date of your termination of employment.  
 
2.No Assignment. This Agreement, and all of our respective rights hereunder,
shall not be assignable or delegable by either of us. Any purported assignment
or delegation by either of us in violation of the foregoing shall be null and
void ab initio and of no force and effect.

3.Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.



1



--------------------------------------------------------------------------------





4.Withholding. The Company will be authorized to withhold from the payment of
your Retention Bonus the amount of any applicable federal, state and local taxes
as may be required to be withheld pursuant to any applicable law or regulation.

5.No Right to Employment or Other Benefits. This Agreement will not be construed
as giving you the right to be retained in the employ of the Company or any of
its subsidiaries or affiliates.


6.Entire Agreement. This Agreement constitutes the entire agreement between the
Company and you concerning the subject matter hereof.


7.Unfunded Bonus. The Bonus shall be unfunded. This Agreement will not be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and any of its affiliates and you or any other
person or entity. Your right to receive payments from the Company under this
Agreement is no greater than the right of any unsecured general creditor of the
Company.

8.Section 409A of the Internal Revenue Code. The Company intends that this
Agreement be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), pursuant to the short term deferral exception under
Treas. Reg. Section 1.409A - 1(b)(4). However, if any amount paid under this
Agreement is determined to be “non-qualified deferred compensation” within the
meaning of Section 409A, then this Agreement will be interpreted or reformed in
the manner necessary to achieve compliance with Section 409A.


9.Governing Law; Counterparts. The validity, construction, and effect of this
Agreement will be determined in accordance with the laws of the State of New
York, without reference to principles of conflict of laws. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.
We look forward to your acceptance of this letter agreement, which you can
indicate by promptly signing and dating below.


MDC Partners Inc.


________________________________
By: Mitchell Gendel    
Title: EVP, General Counsel    


Acknowledged and Agreed:


____________________________
David Ross




Dated:_______________________








2
        